DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

 Response to Amendment
In response to the amendment received on 01/25/2022:
Claims 1-11 and 13-16 are currently examined.  
Claims 12 and 17-21 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. Pub. No. 2006/0178452 A1) (“Hoefler” hereinafter) in view of De Temmerman et al. (Quantitative characterization of agglomerates and aggregates of pyrogenic and precipitated amorphous silica nanomaterials by transmission electron microscopy, Journal of Nanobiotechnology)(“Temmerman” hereinafter) and Blackwood et al. (US 2012/0288649)(“Blackwood” hereinafter).

Regarding claims 1 and 7, Hoefler teaches an aqueous dispersion of inorganic particles (see Hoefler at [0001] teaching aqueous dispersion containing silica particles dispersed in an aqueous medium), comprising:
water (see Hoefler at [0020] teaching that the aqueous medium contains water), 
inorganic particles (see Hoefler at [0007] teaching an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles),
a dispersing agent (see Hoefler at [0007] teaching an aqueous silica dispersion containing anionic polymeric dispersing agent), 
an anti-settling agent (see Hoefler [0040] teaching that the aqueous silica dispersion can optionally include other components wherein rheology modifiers is featured in the list).
and optionally additional additives (this limitation is “optional” and so is not positively required, thus, is being treated as not required by the claim limitation),
and wherein the aqueous dispersion does not contain a film-forming amount of a polymeric resin (Hoefler at [0007] teaching an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles, anionic polymeric dispersing agent and an aqueous medium met the claimed limitation because there is no mention of a film-forming amount of a polymeric resin).

	As mentioned, Hoefler teaches an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles (see Hoefler at [0007]).  Hoefler further teaches that the average particle diameters of the silica particles are typically in the range of from 1 nm to 100 microns (see Hoefler at [0013]), which meets the claimed average diameter range of from 1 micron to 100 microns.
	Hoefler also teaches silica particles contained in the composition of the disclosure are particles of amorphous silica… sources of amorphous silica… wherein precipitated silica and pyrogenic silica are featured in the list (see Hoefler at [0013])… and the choice of silica particle type and size is determined largely by the intended application of the aqueous silica dispersion (see Hoefler at [0014]).

Hoefler does not explicitly teach i) the inorganic particles being inorganic fibers (claim 1), ii) wherein the inorganic particles have a number average aspect ratio of from 1.1:1 to 10:1 (claim 1), and iii) wherein the anti- settling agent comprises bentonite (claim 7).

Regarding i) and ii), like Hoefler, Temmerman teaches precipitated amorphous silica (see Temmerman at Title teaching quantitative characterization of agglomerates and aggregates of pyrogenic and precipitated amorphous silica nanomaterials by transmission electron microscopy).  
Temmerman also that SAS (or synthetic amorphous silicon dioxide) have a wide-spread use… and are applied as additives to… printer toners, paints and varnishes… the unique physicochemical properties of nano-sized silica that make it attractive for industry may present potential hazards to human health… the size, physical form and morphology of NM (or nanomaterial) can be investigated by electron microscopy method… to explore the possibilities of this methodology, examples of precipitated… silica NM in their most dispersed form are analyzed and compared as model systems (see Temmerman at page 2, left column, paragraphs 2-3).  
Temmerman further teaches NM-201… obtained from the NM repository of the European Commission Joint Research Centre, Institute for Health and Consumer Protection… NM-201 are produced by precipitation… available as dry powders (see Temmerman at page 2, left column, Methods, sentences 1 and 3).  Moreover, Temmerman teaches in Table 2… the number of observations (n), the average value (Mean), the standard deviation (SD)… are presented in addition to the largest observation (Max) and the smallest (Min) (see Temmerman at page 5, left column, Characterization of silica NM based on quantitative measures, paragraph 1).  And, Temmerman teaching NM-201 having a max diameter mean of 985 -+ 76.0 nm (or 0.986 + 0.076 micron) (see Temmerman at Table 2, under Columns Max and SD, and row Diameter mean (nm)), which overlaps with the average particle diameters of the silica particles in the range of from 1 nm to 100 microns taught by Hoefler; and mean aspect ratio of 1.529 + 0.317 (or 1.212:1 to 1.846:1) (see Temmerman at Table 2, under Columns Mean SD, and row Aspect ratio), which overlaps the claimed number aspect ratio of from 1.1:1 to 10:1, wherein a “number average aspect ratio” is defined as the aspect ratios of the inorganic fibers to be tested and then dividing by the number of inorganic fibers to be tested (see Applicant’s Specification at [0015]).  
Furthermore, one of ordinary skill in the art would appreciate that Temmerman teaches a mean aspect ratio of 1.529 + 0.317 (or 1.212:1 to 1.846:1), wherein the length is longer than the thickness, thus the precipitated amorphous silica taught by Temmerman can be broadly interpreted as fibers, thus meeting the claimed inorganic fibers.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, the precipitated amorphous silica taught by Temmerman is have a wide-spread use and are applied as additives to printer toners, paints and varnishes, and consistent with Hoefler’s teaching that the choice of silica particle type and size is determined largely by the intended application of the aqueous silica dispersion.
As such, one of ordinary skill in the art would appreciate that Temmerman teaches a precipitated amorphous silica fibers with mean aspect ratio of 1.529 + 0.317 (or 1.212:1 to 1.846:1)  that have a wide-spread use and are applied as additives to printer toners, paints and varnishes, which are suitable for its intended use, and seek those advantages by using it in the aqueous dispersion containing silica particles as taught by Hoefler.  It is also consistent with Hoefler’s teaching that the choice of silica particle type and size is determined largely by the intended application of the aqueous silica dispersion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the precipitated amorphous silica in Hoefler with the precipitated amorphous silica fibers, wherein the mean aspect ratio is 1.529 + 0.317 (or 1.212:1 to 1.846:1) as taught by Temmerman because precipitated amorphous silica fibers taught by Temmerman have a wide-spread use and are applied as additives to printer toners, paints and varnishes; they are suitable for its intended use; and they are consistent with Hoefler’s teaching that the choice of silica particle type and size is determined largely by the intended application of the aqueous silica dispersion.

Regarding iii) above, as mentioned Hoefler does not explicitly teach wherein the anti- settling agent comprises bentonite (claims 1 & 7).  As mentioned, Hoefler at [0040] teaches that the aqueous silica dispersion can optionally include other components wherein rheology modifiers is featured in the list.  
Like Hoefler, Blackwood teaches an aqueous coating composition (see Blackwood at Abstract teaching an aqueous coating composition for reducing friction and/or blocking at a surface).   And, Blackwood teaches that the preferred clay minerals used as thickeners featured bentonite in the list (see Blackwood at Abstract), wherein the thickener bentonite is used to meet the claimed anti-settling agent, bentonite (claim 7).  
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case bentonite is known thickener or a rheology modifier.
As such, one of ordinary skill in the art would recognize that bentonite in Blackwood can be added to the aqueous dispersion containing amorphous silica fibers as taught by Hoefler in view of Temmerman because bentonite is used as a thickener in an aqueous coating composition and is suitable for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add bentonite as taught by Blackwood to the aqueous dispersion of containing amorphous silica fibers as taught by Hoefler in view of Temmerman because bentonite is used as a thickener in an aqueous coating composition and is suitable for its intended use.










Regarding claim 2, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, as mentioned Temmerman teaches NM-201 having a max diameter mean of 985 -+ 76.0 nm (or 0.986 + 0.076 micron or 0.91-1.746 microns) (see Temmerman at Table 2, under Columns Max and SD, and row Diameter mean (nm)), wherein the range is 0.91-1.746 microns overlaps with the claimed average diameter range of from 1 micron to 500 microns.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claims 3 and 4, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, as mentioned Temmerman teaches mean aspect ratio of 1.529 + 0.317 (or 1.212:1 to 1.846:1) (see Temmerman at Table 2, under Columns Mean SD, and row Aspect ratio), which overlaps the claimed number aspect ratio of from 1.1:1 to 5:1 (claim 3), and wherein the inorganic fibers have at least 50% by the number of the fibers with an aspect ratio of 1.2:1 or greater (claim 4).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  The “number average aspect ratio” is defined as the aspect ratios of the inorganic fibers to be tested and then dividing by the number of inorganic fibers to be tested (see Applicant’s Specification at [0015]).  

Regarding claims 5, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, as mentioned Temmerman teaches precipitated amorphous silica (see Temmerman at Title) and wherein the length is longer than the thickness, can be broadly interpreted as fibers (see Temmerman at Table 2, under Columns Mean SD, and row Aspect ratio), meeting the claimed wherein the inorganic fibers comprises… silica fibers.

Regarding claim 6, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, and Hoefler further teaches that the dispersing agent comprises an anionic dispersing agent (see Hoefler at [0007] teaching an aqueous silica dispersion containing anionic polymeric dispersing agent).

Regarding claim 8, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, and Hoefler further teaches suitable silica particles include… silicas having treated surfaces (see Hoefler at [0013]; the aminosilane compounds useful in the preparation of the aqueous silica dispersion have an amine functionality and at least silane moiety (see Hoefler at [0021]; examples of suitable aminosilane compounds include… wherein aminopropyl triethoxysilane is featured in the list (see Hoefler at [0025]; in the presence of the silica particles, the silanol groups of the partly or completely hydrolyzed aminosilane compound are chemically reactive with the surface of the silica particles… the reaction results in the formation of at least one siloxane bond… between the reacted aminosilane and the surface of the silica particles (see Hoefler at [0027]).  
The aminopropyl triethoxysilane is taken to meet the claimed coupling agent because silanol groups of the partly or completely hydrolyzed aminosilane compound are chemically reactive with the surface of the silica particles that results in the formation of siloxane bond between the aminosilane and the surface of the silica particles, thus meeting the claimed wherein the inorganic fiber is surface modified.

Regarding claims 9-11, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claims 1 and 8 above, and as mentioned, Hoefler teaches examples of suitable aminosilane compounds include… wherein aminopropyl triethoxysilane is featured in the list (see Hoefler at [0025]), wherein aminopropyl triethoxysilane meets the claimed wherein the coupling agent comprises a silane coupling agent (claim 9), wherein the coupling agent comprises a silane compound having structure of the following formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in which each X1 is independently selected from the groups consisting of -Cl, -OCH3, -OCH2CH3, - OC2H4OCH3, -OSiMe3, and -OCOCH3; and Y1 is an alkyl group terminated with -Cl, -NH2, -SH, -OH, epoxy, -N3, γ-methacryloxypropyl or isocyanate groups (claim 10, please see illustration below); and wherein the coupling agent comprises a silane compound comprising… 3-aminopropyltriethoxysilane (claim 11).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 15, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above, and Hoefler further teaches aqueous medium containing from 98 to 100 wt% water based on the weight of the aqueous medium (see Hoefler at [0020])… 1 to 30 wt % silica particles having a surface based weight of the aqueous silica dispersion, from 0.01 to 10 weight reacted aminosilane compound attached to the surface of the silica particles, based on weight of the silica particles (see Hoefler at [0007]), and 5 to 25 wt% anionic polymeric dispersing agent, based on the weight of the silica particles (see Hoefler at [0007]).  Hoefler also teaches that the aqueous silica dispersion… optionally includes other components (see Hoefler at [0040]).  The wt% taught above is not relative to the total weight of the aqueous dispersion, however, Hoefler at [0043] Table 1 teaches Example 1 comprising water 489.2 g, anionic polymeric dispersing agent 40.0 g, silane (3-aminopropyl methyldimethoxysilane or coupling agent) 2.8 g, silica particles 62.0 g, defoamer 1.0 g (or additional components, taken to meet the claimed additional components) (see Hoefler at [0043], Table 1).
One of ordinary skill in the art would be able to determine that the total amount of ingredients in Example 1, which is 595 g (489.2 + 40.0 + 2.8 + 62.0 + 1.0).   One of ordinary skill in the art would be able to also determine the wt% of water, dispersing agent, silica particles/inorganic fibers and other components, as outlined below.
The 82 wt% water ((489.2 ÷ 595) x 100) relative to the total weight of the aqueous dispersion is close to the claimed 5-80 wt% of water, and the 7 wt% dispersing agent ((40 ÷ 595) x 100) is close to the claimed 0.2-5 wt% of the dispersing agent.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I) because there are no expected difference in properties between the prior art Hoefler in view Temmerman and Blackwood and the application (claim 15 and Specification at [0046]).
The 10 wt% silica particles (or inorganic fibers) ((62 ÷ 595) x 100) (please see Hoefler in view of Temmerman above) overlaps with the claimed 10-80 wt% of the inorganic fibers, and 0.2 wt% defoamer (or other components) ((1 ÷ 595) x 100) overlaps with the claimed 0-30 wt% of additional additives,  thus a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
Blackwood further teaches 2% weight aqueous dispersion of the modified or synthetic clay mineral thickener has a viscosity of at least 1000 mPa·s (see Blackwood at Abstract), is within the claimed 1-5 wt% of the anti-settling agent.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Temmerman and Blackwood as applied to claims 1, 8 and 9 above, and further in view of Doshi (US 4,792,580) (“Doshi” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 13, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claims 1, 8 and 9 above, but does not explicitly teach that the coupling agent comprises a titanate having a structure of the formula: 
X5O(4-n)-Ti(-OY5-Y6-Y7)n 
wherein X5O is a hydrolyzable short chain alkoxy; 
OY5 is carboxyl, sulfonic, or phosphate group; 
Y6 is a long chain alkyl group; 
Y7 is hydroxyl, thiol, amino, or epoxy group; 
n is 2 or 3.

	Like Hoefler, Doshi teaches silanes as silica surface modifier (see Doshi at C1 L53-55 teaching that the use of organotitanates and organosilanes for treating inorganic particles or ceramic fibers has been known in the prior art).  Doshi further teaches that the disclosure’s discovery is that the combination of a hydrolysable silane and a titanate ester is very effective in reducing the viscosity of highly pigmented high solid coatings (see Doshi at C1 L49-52).
Doshi teaches that the silane and titanate treating agents can be added directly to the pigments to be treated, typically in a solvent such as water, etc. or, preferably they are incorporated into the high solids coating formulation by mixing the silane and titanate with the liquid coating composition either before or after the dispersion of the pigment within the vehicle (see Doshi at C5 L9-15).
Doshi also teaches representative useful titanate esters have the following formula (see Doshi at C6 L8-12):
R’nTi(X)4-n
	wherein X is –OR, wherein in R is an aliphatic group of 1 to about 50 carbons (see Doshi at C6 L13-14), which meets the claimed X5O is a hydrolyzable short chain alkoxy.
R’ is an organic or inorganic moiety bonded to the Ti and can be sulfonyl, diester phosphate or substituted derivative thereof (see Doshi at C6 L16-19), which meets the claimed OY5 is carboxyl, sulfonic, or phosphate group; 
	In addition to these covalent substituents that titanate can also have associated therewith chelating or complexing agents, or

    PNG
    media_image3.png
    77
    122
    media_image3.png
    Greyscale

	
wherein R” represents an aliphatic group of 1 to about 50 carbons or substituted derivatives thereof (see Doshi at C6 L19-30), which meets the claimed Y6 is a long chain alkyl group; Y7 is hydroxyl, thiol, amino, or epoxy group; n is 2 or 3.
As such, one of ordinary skill in the art would appreciate that Doshi teaches that the combination of a silane and a titanate ester is very effective in reducing the viscosity of highly pigmented high solid coatings, and seek those advantages by adding the titanate ester taught by Doshi in the aqueous dispersion containing amorphous silica fibers as taught by Hoefler in view of Temmerman and Blackwood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the titanate ester taught by Doshi in the aqueous dispersion containing amorphous silica fibers as taught by Hoefler in view of Temmerman and Blackwood because the combination of a silane and a titanate ester is very effective in reducing the viscosity of highly pigmented high solid coatings.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Temmerman and Blackwood as applied to claims 1, 8 and 9 above, and further in view of Sandvig (US 4,084,021) (“Sandvig” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)) and Nanjing (Nanjing Capatue Chemical Co. chemical listings and 5919-73-3 listing)(“Nanjing” hereinafter).

Regarding claim 14, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claims 1, 8 and 9  above, but does not explicitly teach that the coupling agent comprises an aluminate compound comprising distearoyl isopropoxy aluminate, trimethyl aluminate, triisopropyl aluminate, tribenzyl aluminate or a mixture thereof.

Like Hoefler, Sandvig teaches silanes as silica surface modifier (see Sandvig at C1 L10 teaching abrasion resistant coatings, also Sandvig at C1 L23-25 teaching the coatings are applicable to any soft or damageable surface including plastics, natural materials, metals, ceramics and glass (or silica), and see Sandvig at C1 L28-31 teaching a thin coating of a composition comprising: (1) an epoxy-silane, methacryloxy-silane and/or vinyl silane, and a metal ester of aluminum, titanium or zirconium), wherein epoxy-silane, methacryloxy-silane and/or vinyl silane are silanes surface modifier, and wherein the metal ester of aluminum is taken to meet the claimed aluminate.
Sandvig also teaches that it is generally preferred that all valences of the metal are satisfied by ester groups, but the other groups may be present by ester groups, but the other groups may be present so long as at least two ester groups are present (see Sandvig at C1 L44-47).   And, compounds of the formula Rn’M(OR)m-n are therefore useful, wherein R is as defined above (R is hydrocarbyl of 1 to 18 carbon atoms), m is the valence of M and n is 0, 1, or 2 such that m-n is always at least 2, R’ is an organic or inorganic moiety bonded to M or a complexing agent satisfying the valence requirements of M (see Sandvig at C1 L47-55).

However, Sandvig did not explicitly disclose the aluminate compound comprising distearoyl isopropoxy aluminate, trimethyl aluminate, triisopropyl aluminate, tribenzyl aluminate or a mixture thereof.
Like Sandvig, Nanjing teaches an aluminate compound (see highlight in the Nanjing NPL attachments wherein Nanjing Capatue Chemical listed isopropoxyaluminum distearate, CAS No. 5919-73-3, which is another name for distearoyl isopropoxy aluminate.  It is listed as a coupling agent, together with other silane compounds).  In addition, distearoyl isopropoxy aluminate meets the formula Rn’M(OR)m-n of Sandvig, as illustrated below:

    PNG
    media_image4.png
    743
    1414
    media_image4.png
    Greyscale

Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, distearoyl isopropoxy aluminate is listed as a known coupling agent.
As such, one of ordinary skill in the art would appreciate that Sandvig teaches an abrasion resistant aluminate coating, and Nanjing teaches that distearoyl isopropoxy aluminate is a known coupling agent, and seek those advantages by adding the distearoyl isopropoxy aluminate taught by Nanjing and Sandvig in the aqueous dispersion containing amorphous silica fibers as taught by Hoefler in view of Temmerman and Blackwood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the distearoyl isopropoxy aluminate taught by Nanjing and Sandvig in the aqueous dispersion containing amorphous silica fibers as taught by Hoefler in view of Temmerman and Blackwood because it is a known coupling agent and aluminate coating is abrasion resistant.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Temmerman and Blackwood as applied to claim 1 above, and further in view of Iyer et al. (US 2005/0233235 A1) (“Iyer” hereinafter).

Regarding claim 16, Hoefler modified by Temmerman and Blackwood teaches the limitations as applied to claim 1 above and please see claim 15 rejection, as it is related to this rejection.
Hoefler and Blackwood further teaches aqueous dispersion, comprising:
water (see Hoefler at [0020] teaching aqueous medium containing from 98 to 100 wt% water based on the weight of the aqueous medium),
	inorganic fibers (see Hoefler at [0007] teaching from 1 to 30 wt % silica particles having a surface based weight of the aqueous silica dispersion, from 0.01 to 10 weight reacted aminosilane compound attached to the surface of the silica particles, based on weight of the silica particles),
0.2-5 wt% of the dispersing agent (see Hoefler at [0007] teaching 5 to 25 wt% anionic polymeric dispersing agent, based on the weight of the silica particles.  Since the wt% here is not relative to the total weight of the aqueous dispersion, the Examiner looked at the embodiments, see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 40.0g anionic polymeric dispersing agent, which is approximately 7% dispersing agent).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I),
1-5 wt% of the anti-settling agent (see Blackwood at Abstract teaching that 2% weight aqueous dispersion of the modified or synthetic clay mineral thickener has a viscosity of at least 1000 mPa·s).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
0-30 wt% of additional additives (see Hoefler at [0040] teaching the aqueous silica dispersion… optionally includes other components, and see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 1.0 g defoamer (or other components), which is approximately 1% other components (or additional additives)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

However, Hoefler does not explicitly teach 6-40 wt% of water and 50-80 wt% of the inorganic fibers.
	Like Hoefler, Iyer teaches an aqueous coating composition comprising silica particles (see Iyer at [0014] teaching a dew-resistant coating… comprises elongate silica fine particles, and see Iyer at [0015] teaching the silica useful in the present disclosure comprises elongate particle silica having an aspect ratio that is greater than 1… the elongate silica particles may be dispersed in… water).  Iyer further teaches the coating composition comprises at least 75% by weight fine elongate silica particles (see Iyer at [0016]), wherein the at least 75% by weight fine elongate silica particles is taken to meet the claimed 50-80 wt% of the inorganic fibers and 6-40 wt% of water because if there are 75% by weight silica particles in water, there is approximately 25% by weight water.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, it is known to have an aqueous coating composition comprising silica particles with at least 75% by weight silica particles, thus discovering the optimum or workable ranges is by routine experimentation.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts at least 75% by weight silica particles as taught by Iyer because there is a reasonable expectation of success that the disclosed amount would be suitable.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP-2002256174-A, with reference to the machine translation)(“Matsumoto” hereinafter) in view of Hoefler and Blackwood.

Regarding claim 1, Matsumoto teaches an aqueous dispersion of inorganic fibers (see Matsumoto at [0020] teaching a slurry-like aqueous dispersion containing substrate of silica scaly particles is prepared), comprising:
water (see Matsumoto at [0020] teaching a slurry-like aqueous dispersion, thus meeting the claimed water);
	inorganic fibers (see Matsumoto at [0020] teaching silica scaly particles, and see Matsumoto at [0013] teaching silica scale having… an aspect ratio of 10 to 300), wherein silica having an aspect ratio of 10 to 300 is taken to meet the claimed inorganic fibers because silica is inorganic; and since the length is bigger than the width, it can be broadly interpreted as fibers; and
	optionally additional additives (this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation);
wherein the inorganic fibers have an average fiber diameter of from 1 micron to 100 microns (see Matsumoto at [0013] teaching silica… having an average particle size of 50 µm or less); and 
have a number average particle ratio of from 1.1:1 to 10:1 (see Matsumoto at [0013] teaching silica… having… an aspect ratio of 10 to 300 (or 10:1 to 300:1), wherein a “number average aspect ratio” is defined as the aspect ratios of the inorganic fibers to be tested and then dividing by the number of inorganic fibers to be tested (see Applicant’s Specification at [0015]). 
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
and wherein the aqueous dispersion does not contain a film-forming amount of a polymeric resin (see Matsumoto at [0020] teaching a slurry-like aqueous dispersion containing substrate of silica scaly particles is prepared), meeting the claimed limitation because the dispersion does not contain a film-forming amount of a polymeric resin).

Matsumoto does not explicitly teach that the aqueous dispersion comprise a i) dispersing agent (claim 1), wherein the dispersing agent comprises an anionic dispersing agent, a polymeric dispersing agent, a non-ionic dispersing agent or combination thereof (claim 6), and ii) an anti-settling agent (claim 1), wherein the anti-settling agent comprises bentonite (claim 7).

Regarding i) above, like Matsumoto, Hoefler teaches an aqueous silica dispersion (see Hoefler at Abstract teaching an aqueous silica dispersion), and the aqueous silica dispersion contains anionic polymeric dispersing agent… allows the preparation of aqueous silica dispersions at higher solids and/or low viscosities than aqueous silica dispersions that are prepared without either the anionic polymeric dispersing agent (see Hoefler at [0011]).  The anionic polymeric dispersing agent is taken to meet the claimed dispersing agent (claim 1), and wherein the dispersing agent comprises an anionic dispersing agent (claim 6).
As such, one of ordinary skill in the art would appreciate that Hoefler teaches an anionic polymeric dispersing agent so as to allow the preparation of aqueous silica dispersions at higher solids and/or low viscosities, and seek those advantages by adding the anionic polymeric dispersing agent in the aqueous dispersion containing silica as taught by Matsumoto.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add anionic polymeric dispersing agent as taught by Hoefler in the aqueous dispersion containing silica as taught by Matsumoto so as to allow the preparation of aqueous silica dispersions at higher solids and/or low viscosities.

Regarding ii) above, as mentioned, Matsumoto does not explicitly teach an anti-settling agent (claim 1), wherein the anti-settling agent comprises bentonite (claim 7).
Like Matsumoto, Blackwood teaches an aqueous coating composition (see Blackwood at Abstract teaching an aqueous coating composition for reducing friction and/or blocking at a surface).   And, Blackwood teaches that the preferred clay minerals used as thickeners featured bentonite in the list (see Blackwood at Abstract), wherein the thickener bentonite is used to meet the claimed anti-settling agent, bentonite (claims 1 and 7).  
As such, one of ordinary skill in the art would recognize that bentonite in Blackwood can be added to the aqueous dispersion containing silica as taught by Matsumoto because bentonite is used as a thickener in an aqueous coating composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add bentonite as taught by Blackwood to the aqueous dispersion containing silica as taught by Matsumoto because bentonite is used as a thickener in an aqueous coating composition.
	
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 

Applicant discusses that Albert and Luan do not teach an aspect ratio (see Applicant’s arguments at page 7, bridging paragraph to page 8, 3rd paragraph).
Examiner acknowledges the arguments and respectfully notes that there are new grounds of rejection that meets the number average aspect ratio outlined above (i.e., Hoefler in view of Temmerman and Blackwood, and Matsumoto in view of Hoefler and Blackwood), thus this argument is moot.
Furthermore, Examiner notes that claim 1 limitation recites a “number average aspect ratio”, and not just “aspect ratio” wherein a “number average aspect ratio” is defined as the aspect ratios of the inorganic fibers to be tested and then dividing by the number of inorganic fibers to be tested (see Applicant’s Specification at [0015]).

Applicant discusses the “synergistic effect of both dispersant(s) and anti-settling agent(s), the dispersing effect of inorganic fibers in water is greatly enhanced, enabling the formation of a stable dispersion” (see Applicant’s arguments at pages 8-9, bridging paragraph).
Examiner respectfully notes that rejection as outlined above (i.e., Hoefler in view of Temmerman and Blackwood, and Matsumoto in view of Hoefler and Blackwood), meets the claim 1 limitations.  Furthermore, to show that the technical solution of claim 1 brings unexpected technical effects, an evidence that establishes “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see MPEP 716.02(b)) is needed.

Applicant discusses that Blackwood, Doshi and Sandvig are not related to an aqueous dispersion and the secondary references (which includes Kuehner) do not overcome the deficiencies of Hoefler as described (see Applicant’s arguments at page 9, 2nd-7th paragraphs).
Examiner respectfully notes that even if the secondary references Blackwood, Doshi and Sandvig are not related to an aqueous dispersion, one of ordinary skill in the art would have still considered the teachings in the secondary references as relevant because the primary reference (Hoefler) teaches a silica surface modified by a silane.  In addition, “a reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention” (see MPEP 2141.01(a)).  Furthermore, the secondary reference Kuehner is used to teach the concentrations of water and inorganic dispersant in claim 6, and the secondary reference Blackwood is used to teach the anti-settling agent, bentonite in claims 1 and 7.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731